Name: Commission Regulation (EC) No 1115/2003 of 26 June 2003 opening import quotas in respect of special preferential raw cane sugar from the ACP States and India for supply to refineries in the period 1 July 2003 to 29 February 2004
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  trade;  economic geography;  agri-foodstuffs;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R1115Commission Regulation (EC) No 1115/2003 of 26 June 2003 opening import quotas in respect of special preferential raw cane sugar from the ACP States and India for supply to refineries in the period 1 July 2003 to 29 February 2004 Official Journal L 158 , 27/06/2003 P. 0030 - 0031Commission Regulation (EC) No 1115/2003of 26 June 2003opening import quotas in respect of special preferential raw cane sugar from the ACP States and India for supply to refineries in the period 1 July 2003 to 29 February 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 39(6) thereof,Whereas:(1) Article 39(1) of Regulation (EC) No 1260/2001 lays down that, during the 2001/02 to 2005/06 marketing years and in order to ensure adequate supplies to Community refineries, a special reduced duty is to be levied on imports of raw cane sugar originating in States with which the Community has concluded supply arrangements on preferential terms. At present such agreements have been concluded by Council Decision 2001/870/EC(3) with the ACP States referred to in Protocol No 3 on ACP sugar(4) attached to Annex V to the ACP-EC Partnership Agreement, and with the Republic of India.(2) The agreements in the form of an exchange of letters concluded by Decision 2001/870/EC lay down that the refiners in question must pay a minimum purchase price equal to the guaranteed price for raw sugar, minus the adjustment aid fixed for the marketing year in question. This minimum price must therefore be fixed by taking account of the factors applying in the 2003/04 marketing year.(3) The quantities of special preferential sugar to be imported are calculated in accordance with the said Article 39 on the basis of a Community forecast supply balance. The balance indicates the need to import raw sugar and to open for the 2003/04 marketing year tariff quotas at the special reduced rate of duty as provided for in the above agreements so that the Community refineries' supply needs can be met for part of the year. In view of the forecasts for raw cane sugar production which are now available for the 2003/04 marketing year and as a result of the presumed maximum refining needs fixed by Member State and the shortfall resulting from the forecast supply balance, provision should be made to authorise imports for each refining Member State for the period 1 July 2003 to 29 February 2004.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The following quotas are hereby opened for the period 1 July 2003 to 29 February 2004 pursuant to Decision 2001/870/EC in respect of imports of raw cane sugar for refining falling within CN code 1701 11 10:(a) a tariff quota of 146070 tonnes expressed as white sugar originating in the ACP States parties to the agreements in the form of an exchange of letters approved by Decision 2001/870/EC, bearing the serial number 09.4322; and(b) a tariff quota of 10000 tonnes expressed as white sugar originating in India, bearing the serial number 09.4322.Article 21. The special reduced duty per 100 kg of standard-quality raw sugar applying to imports of the quantities referred to in Article 1 shall be EUR 0.2. The minimum purchase price to be paid by Community refiners for the period referred to in Article 1 shall be EUR 49,68 per 100 kg of standard-quality raw sugar.Article 3The following quantities expressed as white sugar may be imported by the Member States under the quotas referred to in Article 1 and on the terms laid down in Article 2(1):(a) Finland 24000 tonnes;(b) mainland Portugal 131000 tonnes;(c) United Kingdom 1070 tonnes.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 325, 8.12.2001, p. 21.(4) OJ L 317, 15.12.2000, p. 3.